Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0350552 A1 (hereinafter Pryszo) in view of “An Augmented Reality System for Military Operations in Urban Terrain” by Mark A. Livingston, et al. (hereinafter Livingston) in view of U.S. Patent Application Publication 2010/0153013 A1 (hereinafter Kondo) in view of “Exploiting AIS Data for Tu).
Regarding claim 1, the limitation “an image generating device, comprising: processing circuitry configured to: acquire an image captured by an imaging device installed in a water-surface movable body; acquire positional information indicative of a position of the water-surface movable body; acquire posture information indicative of a posture of the water-surface movable body” is taught by Pryszo (Pryszo teaches, e.g. abstract, paragraphs 19-21, 25-27, a maritime vessel having an onboard camera, where the position of the camera relative to the position and attitude (i.e. posture) of the maritime vessel is used to determine the field of the view of the camera such that it aligned with the virtual field of view of the virtual marine environment, in order to generate an image having virtual object indicators superimposed on the image(s) captured by the camera, e.g. paragraphs 20, 30-32, figure 7.)
The limitation “acquire additional information including information indicative of a position … in three-dimensional space of a target object” is taught by Pryszo (Pryszo teaches, e.g. paragraphs 28, 29, teaches receiving additional information of objects, including location, from a variety of possible sources, i.e. chart data, AIS, ARPA, DSC.  Further, Pryszo teaches that the virtual marine environment is 3D, e.g. paragraph 21, i.e. the received locations of the objects correspond to 3D positions in the 3D virtual environment.)
The limitation “generate a synthesized image where a graphic rendering a … virtual reality object indicative of the additional display information is synthesized and displayed with the captured image based on the positional information, the posture information, and the additional display information, so that the virtual reality object is displayed at a position … in virtual three-dimensional space corresponding to the position ... in three-dimensional space of the target object” is taught by Pryszo (Pryszo teaches, e.g. paragraphs 20, 25-27, 30-32, figure 6, 7, that the position of the camera relative to the position and attitude (i.e. posture) of the maritime vessel is used to determine the field of the view of the camera such that it aligned with the virtual field of view of the virtual marine environment, in order to generate an image having virtual object indicators superimposed on the image(s) captured by the camera, as noted above.)
The limitation “a three-dimensional virtual reality object indicative of the additional display information is synthesized and displayed with the captured image” is implicitly taught by Pryszo (As noted above, Pryszo, e.g. paragraphs 20, 30-32, teaches superimposing object indicators on identified objects in the captured image.  Additionally, while Pryszo teaches that the virtual marine environment is 3D, e.g. paragraph 21, Pryszo does not explicitly indicate that the object indicators are 3D objects, per se, although it would have been implicit to one of ordinary skill in the art that a registered augmented reality object indicator for an object recognized in a captured image could be a 3D model as is common in the art.)  However, this limitation is taught by Livingston (Livingston describes an augmented reality system for situational awareness, e.g. abstract, where the system includes 3D models of objects in the environment which are used to generate a registered graphical overlay, e.g. sections The Shared Information Database, Preliminary BARS Evaluation, figures 1, 3, where visible and occluded buildings are outlined using different styles according to the 3D models, and a tracked person is highlighted with a 3D box shape.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Pryszo’s maritime augmented reality display system using 3D models for object indicators as taught by Livingston because the 3D models could more closely represent the identified object than a 2D icon or symbol, and because one of ordinary skill in the art would know it is common to use 3D models as indicators in augmented reality systems.
The limitations “acquire additional display information including information indicative of a position and a direction in three dimensional space of a target object … the virtual reality object is displayed at a position and in a direction in the virtual three-dimensional space corresponding to the position and the direction in the three-dimensional space of the target object; estimate an estimated position and an estimated direction in three-dimensional space of the target object at a timing later than a latest timing at which the additional display information was acquired the latest … regenerate the synthesized image to render the virtual reality object to be displayed at the estimated position and in the estimated direction in virtual three-dimensional space based on a result of the estimation until a next timing from the latest timing when the additional display information was acquired” are implicitly taught by Pryszo in view of Livingston (As noted above, Pryszo teaches that the virtual marine environment is 3D, e.g. paragraph 21, i.e. the received locations of the objects correspond to 3D positions in the 3D virtual environment.  It would have been implicit to one of ordinary skill in the art that  the 3D virtual objects should be aligned to the tracked objects’ direction, as well as that the alignment should be maintained over time, i.e. as shown in figure 6, and discussed in paragraph 30, the indicators are aligned with the shape of their respective objects.  Further, it would have been implicit to one of ordinary skill in the art that in order to maintain alignment, the object direction would need to be acquired or determined, i.e. aligning a 3D model of a ship to the actual ship requires aligning both the position and orientation of the 3D model to that of the actual ship.  Finally, it would have been implicit to one of ordinary skill in the art that in order to maintain alignment, a moving object’s position and direction would have to be estimated for display times which do not have an available instantaneous measured object position and direction.  While one of ordinary skill in the art would have understood these elements to be implicitly required in order to maintain alignment of the virtual object indicator(s), Pryszo and Livingston do not explicitly disclose receiving direction of the target object or estimating the position and direction at times after the acquisition of the target object position and direction, per se.)  However, these limitations are taught by Kondo (Kondo, e.g. paragraphs 75-90, figure 11, describes a navigation aid device for ships which receives position and direction information at an initial reference point in time, e.g. td = 0, and calculates an estimated future state information at times tc1, tc2, tc3, etc., which correspond to respective display points in time tm1, tm2, tm3, etc., based on the state information acquired at the reference time.  Further, Kondo, e.g. paragraphs 91-97, figure 15, describes performing analogous future state estimation for a target object other than the ship based on position, movement speed, and movement direction of the target object, where at reference time td=0 target object information is acquired which is used for calculation/display times 0-11, and updated target object information is received at td=12, which is used for calculation/display times 12 or later.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryszo’s maritime augmented reality display system, using 3D models for object indicators as taught by Livingston, to use Kondo’s estimated target object information to maintain alignment of Pryszo’s indicators with their respective objects at display times for which acquired target object information is not available.  As noted above it would have been implicit to one of ordinary skill in the art that in order to maintain alignment, a moving object’s position and direction would have to be estimated for display times which do not have available instantaneous measured object position and direction, and further Kondo teaches one solution is to calculate object information for later display times based on the most recently acquired object information.
The limitation “estimate an estimated position and an estimated direction in three-dimensional space of the target object at a timing later than the latest timing at which the additional display information was acquired the latest, based on a speed and an angular velocity of the target object included in the additional display information or a speed and angular velocity of the target object estimated from the additional display information” is not explicitly taught by Pryszo in view of Kondo (As discussed above, Kondo teaches estimating the position and direction of a target object at times after the position and direction of the target object are acquired, including based on the target object’s speed, e.g. paragraphs 93, 96, but does not mention using angular velocity to perform the estimation, per se, or teach any particular model for estimating future ship state information.)  However, this limitation suggested by Tu (Tu, e.g. abstract, surveys AIS data sources and how the data can be used for route estimation, and further, several models for predicting a ship’s future position and trajectory, including the Ship Model for route estimation, e.g. section IV A, IV B 3, where Ship Model uses received position, heading, and turn rate information to predict the ship trajectory more accurately for ships as opposed to more general prediction models which are also applicable to land vehicles and aircraft.  Tu additionally teaches that AIS information can include, in addition to the position and direction information mentioned by Pryszo and Kondo, speed and rate of turn information, e.g. section 1, paragraph 5.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pryszo’s maritime augmented reality display system, using 3D models for object indicators as taught by Livingston, using Kondo’s estimated target object information to maintain alignment of Pryszo’s indicators, to incorporate Tu’s Ship Model for trajectory projection because Kondo does not disclose details of any particular model for estimating future state information, and Tu, e.g. section IV A, IV B 3, teaches that the Ship Model is able to predict ship trajectories more accurately for ships as opposed to more general prediction models which are also applicable to land vehicles and aircraft.
The limitation “at the next timing when new additional display information is acquired indicative of a new position and a new direction in three-dimensional space of the target object, regenerate the synthesized image to render the virtual reality object to be displayed at a position and in a direction in virtual three-dimensional space corresponding to the new position and the new direction in three-dimensional space of the target object based on the new additional display information” is taught by Pryszo in view of Kondo (As discussed above, Kondo, e.g. paragraphs 91-97, figure 15, describes performing future state estimation for a target object other than the ship based on movement speed and direction of the target object, where at reference time td=0 target object information is acquired which is used for calculation/display times 0-11, and updated target object information is received at td=12, which is used for calculation/display times 12 or later.  In the combined system, Kondo’s estimated target object information is used to maintain alignment of Pryszo’s indicators with their respective objects at display times for which acquired target object information is not available, i.e. times 1-11 and 13 or later in the example scenario, and when new information is acquired, i.e. at time 12 in the example scenario, the newest information to estimate target object information.  That is, as claimed, the first acquired information is used for estimating target object information until a second acquired information is received, which is then used instead of the first acquired information for subsequent display times.)
Regarding claim 3, the limitation “synthesize the graphic rendering the virtual reality object having the shape of a ship with the captured image” is taught by Pryszo and Livingston (Pryszo, e.g. paragraph 30, figure 6, indicates that the object indicators may have the same shape as the object in the image, which may be a ship.  Similarly, Livingston, e.g. section The Shared Information Database, teaches that the 3D models are stored for each object, and as shown in figure 3, have the same shape as the real counterpart.)
Regarding claim 4, the limitation “wherein the additional display information includes AIS information received by an AIS (automatic identification system) receiver” is taught by Pryszo and Kondo (Pryszo, e.g. paragraphs 28, 29, indicates that the information may be received by an AIS receiver, and Kondo, e.g. paragraph 93, also teaches receiving the target object data from AIS signals.)
Regarding claim 5, the limitation “wherein the additional display information includes information on the position and the speed of the target object acquired based on successive radar images from a radar device” is taught by Pryszo and Kondo (Pryszo, e.g. paragraphs 28, 29, indicates that the information may be received from an ARPA system, i.e. radar based tracking over time, and similarly Kondo, e.g. paragraph 93, indicates that radar on the ship using the navigation device may be used to acquire speed, direction, and position of the target object.)
Regarding claim 6, the limitation “generate a scale image indicative of an azimuth; and determine a display position of the scale image according to a position where the graphic is displayed in the synthesized image” is taught by Pryszo (Pryszo, e.g. paragraphs 34-37 describe an interface allowing to user to select a point and display information about the selected point, including a location on a bearing indicator on a horizontal bearing (i.e. azimuth) scale, elements 82 and 84 of figure 9, and that the selected point may be on the target object, per se, i.e. the selected point 76 may be located on the sailboat as in figure 10.)
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claims 12 and 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 13, 15, and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s remarks address the references separately to assert that each one does not individually teach the full limitation.  While, it is acknowledged that Stewart has been replaced with Kondo in the above combination, due to Kondo providing additional details with respect to the newly added limitations regarding the next timing, Applicant’s remarks with respect to the 3D virtual models rendered according to estimated position and direction in a 3D space based on speed and angular velocity are not persuasive because these limitations are taught by Pryszo as modified in view of Livingston, Stewart (and alternatively as above, Kondo), and Tu.  That is, as discussed in the rejection above, Pryszo’s system uses a 3D virtual environment, and maintaining alignment of the 3D virtual model (as taught by Livingston) acting as Pryszo’s indicators necessarily requires alignment of position and direction in 3D, i.e. determining position and direction in the 3D virtual environment based on the received target data.  Further, Tu teaches the Ship Model for predicting future positions of a ship based on position, speed, direction, and turn rate, which is obvious to use with Pryszo’s system, either for collision prediction as taught by Stewart or estimated ship information as taught by Kondo, where Tu’s model providing 2D predicted position and direction information would correspond to 3D positions and directions in Pryszo’s 3D virtual environment, in the same way other AIS data provided in 2D, e.g. latitude and longitude, corresponds to 3D positions in Pryszo’s 3D virtual environment.  Therefore,  Applicant’s remarks cannot be considered persuasive because they do not explain how the combination of references fails to teach the limitations for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619